UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A [x] QUARTERLY REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1, 2012 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File number: 000-52677 VRDT CORPORATION (Exact name of registrant as specified in its charter) Delaware 45-2405975 (State or other jurisdiction of incorporation) (I.R.S. EmployerIdentification No.) 12223 Highland Avenue, Suite 106-542, Rancho Cucamonga, California 91739 (Address of principal executive offices) (909) 786-1981 (Issuers telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 (the Exchange Act) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes[x] No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler [ ] Acceleratedfiler [ ] Non-accelerated filer [ ] Smallerreportingcompany [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[] No [ x ] 1 APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Not applicable. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the registrants classes of common stock, as of the latest practicable date. As of November 19, 2012 the Company has 126,610,141 shares of Class A Common Stock outstanding and no other classes of common stock. Explanatory Note This Amendment No. 1 to Form 10-Q (this Amendment) amends the Quarterly Report on Form 10-Q for the quarter ending September 30, 2012, originally filed on November 19, 2012 (the Original Filing) by VRDT Corporation, a Delaware corporation (VRDT, the Company, we, or us). We are filing this Amendment to present the information requested by the Commission and to restate certain financial information. 2 TABLE OF CONTENTS VRDT CORPORATION (FORMERLY A DEVELOPMENT STAGE COMPANY) Part I  Financial Information Item 1 Financial Statements Consolidated Balance Sheets as of September 30, 2012 and March 31, 2012 Consolidated Statements of Operations for the Three Months and Six Months Ended September 30, 2012, and 2011 Statement of Stockholders Equity for the Period from Inception through September 30, 2012 Consolidated Statements of Cash Flows for the Six Months Ended September 30, 2012, and 2011 Notes to the Financial Statements Item 2 Managements Discussion and Analysis of Financial Condition and Results of Operations Item 3 Quantitative and Qualitative Disclosures about Market Risk Item 4 Controls and Procedures Part II  Other Information Item 1 Legal Proceedings Item 1A. Risk Factors Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds Item 3 Defaults Upon Senior Securities Item 4 Mine Safety Disclosure Item 5 Other Information Item 6 Exhibits 3 PART I ITEM 1. FINANCIAL STATEMENTS The Financial Statements of the Company required to be filed with this 10-Q Quarterly Report were prepared by management and commence below, together with related notes. In the opinion of management, the Financial Statements fairly present the financial condition of the Company. VRDT Corporation Formerly a Development Stage Company Consolidated Balance Sheet September 30, 2012 March 31, 2012 (Restated) (Audited) ASSETS CURRENT ASSETS: Cash $6,906 $36,447 Accounts Receivable 19,197 0 Inventory 28,399 0 Prepaid expenses 6,778,790 5,403,921 Note Receivable 0 215,383 Total Current Assets 6,833,292 5,655,751 PROPERTY AND EQUIPMENT, NET 17,509 48,144 OTHER ASSETS Deposits 6,270 6,270 Long Term Warrant Expense 5,204,863 0 Intangibles 225,709 0 Total Other Assets 5,436,842 6,270 TOTAL ASSETS $12,287,643 $5,710,165 LIABILITIES AND STOCKHOLDERS' EQUITY / (DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued expenses $2,422,133 $3,142,645 Accounts payable and accrued expenses - Related party 0 20,679 Deposits from stockholders 10,000 0 Notes Payable 95,000 95,000 Notes Payable - Related parties 463,552 942,759 Total Current Liabilities 2,990,685 4,201,083 LONG TERM LIABILITIES: Notes Payable - Related parties 555,458 0 TotalLong TermLiabilities 555,458 0 STOCKHOLERS' EQUITY / (DEFICIT) Common Stock, .001 par value: 989,999,995 shares authorized: 126,610,141 and 120,946,840 shares issued and outstanding as of September 30, 2012, and March 31, 2012, respectively 126,610 120,947 Additional paid-in capital 19,607,273 Deficit accumulated during the development stage ) ) Total Stockholders' Equity / (Deficit) 8,741,500 1,509,082 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY / (DEFICIT) $12,287,643 $5,710,165 See the accompanying notes to the financial statements 4 VRDT Corporation Formerly a Development Stage Company Consolidated Statement of Operations Restated Three Months Ended Restated Six Months Ended September 30, September 30, Sales $22,466 $0 $22,466 $0 Cost of sales ) 0 ) 0 Gross profit 17,215 0 17,215 0 Operating Expenses Depreciation and amortization 8,389 788 10,269 838 General and administrative expenses ) 1,619,659 ) 2,269,512 Impairment of goodwill 0 0 0 3,833,722 Impairment of long-lived assets 0 0 0 0 Impairment of loan receivable 0 0 0 0 Total operating expenses ) 1,620,447 ) 6,104,072 Income / (Loss) from Operations 1,106,918 ) 35,397 ) Other Income / (Expense) Other income 0 0 0 0 Loss from conversion of shareholder debt 0 0 0 0 Interest Income ) 0 ) 0 Interest (expense) Interest (expense) - Related parties ) Unrealized Exchange (Gain) / Loss 0 0 0 0 Total Other Income / (Expense) Income / (Loss) before Income Taxes 847,345 ) ) ) Provisions for Income Taxes 0 0 0 0 Net Income / (Loss) $847,345 ) ) ) Net Income / (Loss) Per Share: Basic $0.01 ) ) ) Diluted $0.01 ) ) ) Weighted Average Shares Outstanding Basic 125,915,267 73,112,717 125,402,097 49,186,046 Diluted 134,241,354 73,112,717 129,815,140 49,186,046 See the accompanying notes to the financial statements 5 VRDT Corporation Formerly a Development Stage Company Restated Statement of Stockholder's Equity For the Period March 1, 2011 to September 30, 2012 Common Stock Additional Paid-in Accumulated Total Stockholders' Shares Amount Capital Deficit Equity Balance at March 31, 2011 3,700,726 $3,701 $8,414,039 ) ) Treasury Stock - Redemption and cancellation ) Issuance of common stock 46,021,000 46,021 5,242,780 0 5,288,800 Shares issued for services 14,015,500 14,016 1,442,405 0 1,456,420 Restricted Stock - Employees & Directors 53,650,000 53,650 5,311,350 0 5,365,000 Exercised warrants 259,614 260 0 0 260 Conversion of debt to equity 5,000,000 5,000 45,000 0 50,000 Net (Loss) / Income 0 0 0 ) ) Balance at March 31, 2012 120,946,840 120,947 19,607,273 ) 1,509,082 Issuance of common stock - 1st Quarter 910,115 910 154,190 155,100 - 2nd Quarter 553,186 553 43,454 44,007 Issuance of common stock 1,463,301 1,463 197,644 0 199,107 Shares issued for services - 1st Quarter 2,880,000 2,880 285,120 288,000 - 2nd Quarter 20,000 20 4,529 4,549 Shares issued for services 2,900,000 2,900 289,649 0 292,549 Exercised warrants - 1st Quarter 0 - 2nd Quarter 300,000 300 2,700 3,000 Exercised warrants 300,000 300 2,700 0 3,000 Investment in Subsidiary - 1st Quarter 0 - 2nd Quarter 1,000,000 1,000 199,000 200,000 Investment in Subsidiary 1,000,000 1,000 199,000 0 200,000 Issuance of GEM warrants 6,788,952 6,788,952 Net profit/(loss) - 1st Quarter ) ) - 2nd Quarter 847,345 847,345 Net (Loss) / Income 0 0 0 ) ) Balance at September 30, 2012 126,610,141 $126,610 $27,085,218 ) $8,741,499 See the accompanying notes to the financial statements 6 VRDT Corporation Formerly a Development Stage Company Consolidated Statement of Cash Flows Six Months Ended September 30, (Restated) CASH FLOWS FROM OPERATIONS: Net Income / (Loss) ) ) Adjustments to reconcile net income / (loss) to net cash used in operating activities: Depreciation & Amortization 10,269 838 Impairment of Goodwill 0 3,833,722 Interest expense - amortization of warrants 226,298 0 Issurance of warrants for services 3,000 0 Common stock issued for services 292,549 537,800 Assumption of liabilities over value of assets ) ) Changes in Assets & Liabilities: Decrease / (Increase) in accounts receivable ) 0 Decrease / (Increase) in inventory ) 0 Decrease / (Increase) in prepaid expenses ) ) Decrease / (Increase) in note receivable 215,383 0 (Decrease) / Increase in accounts payable and accrued expenses ) 1,617,767 (Decrease) / Increase in shareholder deposits 10,000 0 (Decrease) / Increase in interest payable to stockholder ) 6,745 (Decrease) / Increase in notes payable related party - current 76,251 0 Net cash provided / (used) by operating activities ) ) CASH FLOWS FROM INVESTING: Purchase of property plant and equip 22,535 ) Intangibles ) 0 Net cash used in investing activities 22,035 ) CASH FLOWS FROM FINANCING: Proceeds from parent company Net proceeds from notes payable - other 0 145,000 Proceeds from inssuance of common stock 199,107 1,033,050 Net cash from financing activities 199,107 1,178,050 Net Increase / (Decrease) in cash ) 58,695 CASH AT BEGINNING OF PERIOD 36,447 101 CASH AT END OF PERIOD $6,906 $58,796 See the accompanying notes to the financial statements 7 VRDT Corporation Formerly a Development Stage Company Consolidated Statement of Cash Flows - Continued Six Months Ended September 30, (Restated) SUPPLEMENTAL CASH FLOW INFORMATION: Common stock issued for services $ 292,549 $ - Common stock issued for investment in subsidiary $ 200,000 $ - Warrants issued to acquire line of credit $ 6,788,952 $ - Decrease in accrued salaries $ 2,433,496 $ - See the accompanying notes to the financial statements 8 NOTES TO FINANCIAL STATEMENTS NOTE 1.BASIS OF PRESENTATION AND RECENT ACCOUNTING PRONOUNCEMENTS The accompanying unaudited financial statements of VRDT Corporation (the Company) have been prepared in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X. The results of operations for the interim period ended September 30, 2012 shown in this report are not necessarily indicative of results to be expected for the full fiscal year ending March 31, 2013. In the opinion of the Companys management, the information contained herein reflects all adjustments necessary for a fair presentation of the Companys results of operations, financial position and cash flows. The Company has reclassified certain amounts previously reported in our financial statements to conform to the current presentation. The unaudited interim financial statements should be read in conjunction with the audited financial statements in the Companys Annual Report on Form 10-K for the fiscal year ended March 31, 2012, and Managements Discussion and Analysis of Financial Condition and Results of Operations. The consolidated financial statements include by full consolidation all domestic and foreign entities controlled by the Company (i.e., all subsidiaries). The following list includes all entities controlled by the Company: Verdant Industries, Inc., a Delaware corporation; Verdant Ecosystem, Inc, a Delaware corporation; Verdant (Hong Kong) Ltd.; a Hong Kong corporation; and Verdant (China) Ltd., a Peoples Republic of China corporation; 24Tech Corporation, Inc., a California corporation. (acquired September 1, 2012  results included effective September 1, 2012) All material intercompany transactions have been eliminated. NOTE 2.REVENUE RECOGNITION The Company recognizes revenue in accordance with the Securities and Exchange Commission Staff Accounting Bulletin (SAB) number 104, which states that revenues are generally recognized when it is realized and earned.Specifically, the Company recognizes revenue when services are performed and projects are completed and accepted by the customer.Revenues are earned from the sale of electric vehicles and other related technologies and services, and the sale of computer hardware and software and other related technologies and services. The Company recognizes revenue when it is realized or realizable and earned. The Company considers revenue realized or realizable and earned when all of the following criteria are met: o persuasive evidence of an arrangement exists, o the product has been shipped or the services have been rendered to the customer, o the sales price is fixed or determinable, and o collectability is reasonably assured. Generally, services are provided to listed clients that have contracted with the Company. Certain service calls billed on an hourly basis when the service call is completed and the client acknowledges the problem has been solved. Sales and installation of equipment are billed when the equipment has been installed and accepted by the client. NOTE 3.RECENTLY ENACTED ACCOUNTING PRONOUNCEMENTS We have reviewed the FASB issued Accounting Standards Update (ASU) accounting pronouncements and interpretations thereof that have effectiveness dates during the periods reported and in future periods. The Company has carefully considered the new pronouncements that alter previous generally accepted accounting principles and does not believe that any new or modified principles will have a material impact on the corporations reported financial position or operations in the near term.The applicability of any standard is subject to the formal review of our financial management and certain standards are under consideration.Reference is made to these recent accounting pronouncements as if they are set forth therein in their entirety. 9 NOTES TO FINANCIAL STATEMENTS NOTE 4.RECLASSIFICATIONS Certain prior year amounts have been reclassified to conform to the current year presentation. NOTE 5.GOING CONCERN The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company realized losses of $251,191, for the six months ended September 30, 2012 and sustained losses of $9,510,946 for the year ended March 31, 2012. The Company had an accumulated deficit of $18,470,328 at September 30, 2012. These factors raise substantial doubt about the ability of the Company to continue as a going concern for a reasonable period of time. The Company is highly dependent on its ability to continue to obtain investment capital and loans from an affiliate and shareholder in order to fund the current and planned operating levels. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Companys continuation as a going concern is dependent upon its ability to bring in income generating activities and its ability to continue receiving investment capital to sustain its current level of operations.No assurance can be given that the Company will be successful in these efforts. Management intends to raise additional operating funds through equity and/or debt offerings.However, there can be no assurance management will be successful in its endeavors.Ultimately, the Company will need to achieve profitable operations in order to continue as a going concern. There are no assurances that the Company will be able to either (1) achieve a level of revenues adequate to generate sufficient cash flow from operations; or (2) obtain additional financing through either private placement, public offerings and/or bank financing necessary to support its working capital requirements.To the extent that funds generated from operations and any private placements, public offerings and/or bank financing are insufficient, the Company will have to raise additional working capital.No assurance can be given that additional financing will be available, or if available, will be on terms acceptable to the Company.If adequate working capital is not available, the Company may be required to curtail its operations. NOTE 6.GOODWILL Goodwill represents the excess of the cost of the amount paid over the acquired assets over the fair value of their net assets at the dates of acquisitions, plus the assumption of certain liabilities. Under ASC 350, Goodwill and Other Intangible Assets , the Company is required to annually assess the carrying value of goodwill to determine if impairment in value has occurred. The Company determined that its Goodwill was impaired and recorded an impairment charge of $3,833,722 for the three months ended June 30, 2011. NOTE 7.INTANGIBLES The Company acquired 24Tech on September 1, 2012, for 1,000,000 shares of VRDT stock valued at $200,000. This consideration was classified as Intangibles associated with 24Techs client list. This Intangible will be amortized over 36 months. 10 NOTES TO FINANCIAL STATEMENTS NOTE 8.NOTES PAYABLE-RELATED PARTIES The Companys related party notes payable consist of the following: September 30, 2012 March 31, 2012 Note payable, 14% interest, principal and interest due montly commencing January 1, 2014, and due April 15, 2017. $17,153 $0 Note payable, 12% interest, principal and interest due monthly commencing January 1, 2013, and due June 1, 2014. (1) $170,486 $142,759 Note payable, 12% interest, principal and interest due monthly commencing January 1, 2013, and due June 1, 2014. Interst payment due 8/31/2012 of 10% of funds raised between date of extension and 8/31/2012 up to $10,000. 831,371 800,000 $1,019,010 $942,759 Current portion of notes payable $463,552 Non current portion of notes payable $555,458 This note is convertible into 881,744 shares of common stock for its cancellation and the conversion price is based on the 10-day volume-weighted average price (VWAP) of the Companys common stock or $0.16, whichever is less. The accrued interest shall be converted at the same rate. The Company failed to make the interest payment due August 31, 2012. 11 NOTES TO FINANCIAL STATEMENTS NOTE 9.NOTES PAYABLE The Companys notes payable consists of the following: September 30, 2012 March 31, 2012 Notes payable, 15% interest, principle and interest due April 19, 2012 $45,000 $45,000 Note payable, 10% interest, principle and interest due March 18, 2012 50,000 50,000 $95,000 $95,000 Each of two (2) unsecured convertible promissory notes identified in this Note 9 are convertible to common stock of the Company at one-tenth of one percent of the Companys initial private placement offering, which, in this case, was $0.10 per share. As such, the notes are convertible to common stock of the Company at $0.01 per share. The $45,000 note bears interest at 15% per annum and the $50,000 note bears interest at 10% per annum. The notes are scheduled to be converted on or before April 12, 2013 and March 18, 2013, respectively. NOTE 10.INCOME TAXES The application of income tax law is inherently complex. Laws and regulation in this area are voluminous and are often ambiguous. As such, the Company is required to make many subjective assumptions and judgments regarding the income tax exposures. Because interpretations of, and guidance surrounding, income tax laws and regulations change over time, changes in the subjective assumptions and judgments can materially affect amounts recognized in the balance sheets and statements of income. The Company uses the liability method to account for income tax expense. Under this method, deferred tax assets and liabilities are determined based on differences between financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. Valuation allowances are established for deferred tax assets if, after assessment of available positive and negative evidence, it is more likely than not that the deferred tax asset will not be fully realized. Due to various changes in ownership over the years, management does not believe that any significant net operating losses from prior years will be recognized. The current year losses should have created federal tax benefits for net operating losses and various deferrals in the amount of approximately $3,200,000. A valuation allowance in an equal amount has been recognized for the year ended March 31, 2012. The Company is currently open to audit under the statute of limitations by the Internal Revenue Service for the years ending March 31, 2009 through 2012. The Company state income tax returns are open to audit under the statute of limitations for the years ending March31, 2009 through 2012. The Company recognizes interest and penalties related to income taxes in income tax expense. The Company knew of no incurred penalties and interest for the three months ended September 30, 2012. 12 NOTES TO FINANCIAL STATEMENTS NOTE 11.PREPAID EXPENSES The Company issued certain restricted stock to various officers and key persons to assist with a registration statement. The value of the stock issued has been recorded as a prepaid expense until such time as the shares have been earned. The items identified as prepaid expenses are current as Registrant anticipates filing an S-8 registration statement immediately upon the effectiveness of a S-1 registration statement registering many of the outstanding shares of currently restricted common stock. Registrant anticipates that any S-1 registration statement will be effective within four (4) months of the filing date thereof. Registrant anticipates that it should shortly be in a position to file Form 10-type information to effectively cure its status as a shell company, at which time the Company shall proceed to file its anticipated S-1 registration statement. Upon the effectiveness of the S-1 registration statement, the Company shall file an S-8 registration statement registering the amount of shares identified herein as prepaid expenses according to the vesting schedules of the restricted stock agreements pursuant to which the restricted common stock identified as prepaid expenses have been issued. The Registrant therefore expects that the prepaid expenses shall vest within one (1) year of the date hereof and are therefore properly categorized as current prepaid expenses. The value of the restricted stock recorded as prepaid expense is $5,365,000. During the three months ended September 30, 2012, the Company issued 12,000,000 warrants to GEM in consideration for a line of credit of up to $30 million. These warrants were valued at $6,788,952, using Black-Scholes option pricing model. These warrants will be expensed over the five year life of the warrants. The portion of the warrants to be expensed in the twelve month period, $1,357,790, was recorded as a prepaid expense. That portion of the warrant expense to be realized over periods after the next twelve months, $5,204,863, as of September 30, 2012, was recorded as Long TermWarrant Expense. The balances of Prepaid Expenses for September 30, 2012and March 31, 2012 has been summarized below: Balance As Of September 30, 2012 March 31, 2012 Insurance $42,049 $32,071 Current Portion Warrant Expense 1,357,790 0 Deferred Employee Restricted Stock Grants 4,765,000 4,765,000 Deferred Directors' Fees 600,000 600,000 Other Prepaid Items 13,951 6,850 Total Prepaid Expense $6,778,790 $5,403,921 NOTE 12.ACCOUNTS RECEIVABLE On October 1, 2012, the Board of Directors retroactively reduced the salaries of all employees to the California minimum for exempt employees, currently $16 per hour, to the employees date of hire. Advances made to employees were reclassified from a contra to Deferred Salaries to Employee Advances. Any advance which had been reported for tax purposes were written off. A repayment plan will be negotiated with each employee. Repayment can be made through a formal note with the Company, deductions from future salaries and bonuses, or through Company repurchase of employee stock. If the employee so elects, the Employee Advance will be written off and the employee will accept the tax consequences in the then-current tax year. The amount reclassified as Employee Advances was $698,782. The full amount of the Employee Advances has been reserved as Bad Debt Expense. NOTE 13.NOTES RECEIVABLE The party that entered into a Note Receivable in March, 2012, due December 31, 2012, for $215,000 has informed the Company of his intent to not repay the Note. The full amount of the Note and Accrued Interest Income has been written off as a Bad Debt. 13 NOTES TO FINANCIAL STATEMENTS NOTE 14.RELATED PARTY TRANSACTIONS The Company has, from time to time, contracted with 24Tech Corporation for the latter to perform information technology services for the Company. Larry Pendleton, the Companys Chief Information Officer, is a principal of 24Tech Corporation. The board of directors of the Company is fully aware of Mr. Pendletons interest in 24Tech Corporation and has deemed the terms of the Companys contractual relationship with 24Tech Corporation to be fair and reasonable and in the best interests of the Company. During the three months ended June 30, 2012, The Company purchased $3,686 of services from 24Tech. The amount due to 24Tech as of June 30, 2012, was $4,549, compared to $854 at March 31, 2012. During the three months ended September 30, 2012, the Company acquired 24Tech for 1,000,000 shares of VRDT stock, with acquisition value set at $200,000. NOTE 15.SUBSEQUENT EVENTS The Company has evaluated its activities, pursuant to ASC 855, and has determined that there are no additional reportable subsequent events. NOTE 16.STOCKHOLDERS EQUITY Common Stock The Company has authorized 989,999,995 shares of common stock, of which 126,610,141 shares of Class A Common Stock have been issued and are outstanding as of November 15, 2012. As of November 15, 2012, the Company has no other classes of common stock authorized, issued or outstanding. Preferred Stock The Company is authorized to issue up to ten million five (10,000,005) shares of preferred stock with a par value of One Thousandths of One Cent ($0.001). As of November 15, 2012, the Company has no series of preferred stock designated and no shares of preferred stock issued or outstanding. Warrants During the quarter ended September 30, 2012, the Company issued 12,000,000 new warrants to GEM. On August 2, 2012, the Company granted 12,000,000 warrants to GEM in consideration for a credit line of up to $30 million. The warrants were valued at $0.566 per warrant or $6,788,952 using a Black-Scholes option-pricing model with the following assumptions: Stock Price Expected Term (Years) 3 Expected Volatility 228% Dividend Yield 0 Risk Free Interest Rate 0.31% Strike Price The expected term equals three years of the five year contractual term for this non-employee grant. The volatility is based on comparable volatility of other companies since the Company was not yet trading and had no historical volatility. 14 NOTES TO FINANCIAL STATEMENTS Number of Warrants Weighted Average Exercise Price Weighted Average Remaining Contractual Terms Aggregate Intrinsic Value Granted 12,000,000 Exercised Exchanged for Shares 0 Expired 0 Outstanding at September 30, 2012 12,000,000 $0.85 0 Exercisable at September 30, 2012 12,000,000 $0.85 0 Weighted Average Grant Date Fair Value $0.566 During the quarter ended June 30, 2011, and prior to the acquisition of Verdant Industries, Inc., Verdant Industries, Inc. issued 600,000 warrants, having a de minimus value, to two (2) members of its advisory board. The warrants were assumed by the Company during the acquisition of the assets and liabilities of Verdant Industries, Inc. The warrants are convertible to common stock of the Company at a strike price of $0.01 per share and, as of the date of this Report, 300,000 of said warrants have been exercised by one (1) holder as set forth in Note 13 herein. Prior to the acquisition of Verdant Industries, Inc., for the year ending March 31, 2011, the Company granted warrants to non-employee individuals and entities as follows: On February 18, 2011, the Company granted 500,000 warrants to five non-employees. The warrants were valued at $0.159 per warrant or $79,500 using a Black-Scholes option-pricing model with the following assumptions: Stock Price Expected Term (Years) 5 Expected Volatility 252.35% Dividend Yield 0 Risk Free Interest Rate 1.125% The expected term equals the contractual terms for this non-employee grant. The volatility is based on comparable volatility of other companies since the Company was not yet trading and had no historical volatility. 15 NOTES TO FINANCIAL STATEMENTS Number of Warrants Weighted Average Exercise Price Weighted Average Remaining Contractual Terms Aggregate Intrinsic Value Outstanding at March 31, 2010 Granted 500,000 $0.16 Exercised Exchanged for Shares Expired Outstanding at March 31, 2011 500,000 $0.16 70,000 Granted 0 Exercised Exchanged for Shares ) $0.16 Expired 0 Outstanding at March 31, 2012 200,000 $0.16 28,000 Granted 0 Exercised Exchanged for Shares 0 Expired 0 Outstanding at September 30, 2012 200,000 $0.16 26,000 Exercisable at September 30, 2012 200,000 $0.16 26,000 Weighted Average Grant Date Fair Value $0.16 16 NOTES TO FINANCIAL STATEMENTS NOTE 17.PRO-FORMA STATEMENT OF OPERATIONS The following table provides the Pro-Forma Statement of Operations as if the acquisition of 24Tech took place as of April 1, 2011, VRDT Corporation Pro-Forma Statement of Operations Three Months Ended Six Months Ended September 30 September 30 Sales $60,516 $57,390 $133,402 $170,587 Cost of sales ) Gross profit 40,233 38,615 85,137 95,516 Operating Expenses Depreciation and amortization 21,861 20,861 46,273 43,399 General and administrative expenses ) 1,662,612 40,462 2,372,075 Impairment of goodwill 0 0 0 3,833,722 Total operating expenses ) 1,683,473 86,736 6,249,196 Income / (Loss) from Operations 1,093,036 ) ) ) Other Income / (Expense) Other income 14,360 0 10,606 95 Loss from conversion of shareholder debt 0 0 0 0 Interest Income ) 0 ) 0 Interest (expense) Interest (expense) - Related parties ) Unrealized Exchange (Gain) / Loss 0 0 0 0 Total Other Income / (Expense) Income / (Loss) before Income Taxes 847,142 ) ) ) Provisions for Income Taxes 0 0 0 0 Net Income / (Loss) $847,142 ) ) ) 17 NOTES TO FINANCIAL STATEMENTS NOTE 18.RESTATED FINANCIAL STATEMENTS The financial statements have been restated to reflect the following changes: ● Reclassification of Employee Advances from Prepaid Expenses to Accounts Receivable and the reserving of the Employee Advances as Bad Debt Expense, ● Correction of financial statements of 24Tech. ● Write-off of Note Receivable. The line-by-line effect of these changes are reflected as follows: Consolidated Balance Sheet: Changes Due to Reclassification As 24Tech and Reserve for Write-off Originally Financials Employee Note As Filed Restatment Advances Receivable Amended ASSETS CURRENT ASSETS: Cash $7,317 ) $0 $0 $6,906 Accounts Receivable 20,710 ) 0 0 19,197 Inventory 28,399 0 0 0 28,399 Prepaid expenses 7,477,572 0 ) 0 6,778,790 Note Receivable 220,773 0 0 ) 0 Total Current Assets 7,754,771 ) ) ) 6,833,292 PROPERTY AND EQUIPMENT, NET 21,656 ) 0 0 17,509 OTHER ASSETS Deposits 6,270 0 0 0 6,270 Long Term Warrant Expense 5,204,863 0 0 0 5,204,863 Intangibles 194,944 30,765 0 0 225,709 Total Other Assets 5,406,077 30,765 0 0 5,436,842 TOTAL ASSETS $13,182,504 $24,693 ) ) $12,287,643 LIABILITIES AND STOCKHOLDERS' EQUITY / (DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued expenses $2,422,823 ) $0 $0 $2,422,133 Deposits from stockholders 10,000 0 0 0 10,000 Notes Payable 95,000 0 0 0 95,000 Notes Payable - Related parties 463,552 0 0 0 463,552 Total Current Liabilities 2,991,375 ) 0 0 2,990,685 LONG TERM LIABILITIES: Notes Payable - Related parties 555,458 0 0 0 555,458 Total Long Term Liabilities 555,458 0 0 0 555,458 STOCKHOLERS' EQUITY / (DEFICIT) Common Stock 126,610 0 0 0 126,610 Additional paid-in capital 27,059,483 25,735 0 0 27,085,218 Accumulated Deficit ) Total Stockholders' Equity / (Deficit) 9,635,671 25,384 ) ) 8,741,500 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY / (DEFICIT) $13,182,504 $24,694 ) ) $12,287,643 18 NOTES TO FINANCIAL STATEMENTS Consolidated Statement of Operations: Changes Due to Reclassification As 24Tech and Reserve for Write-off Originally Financials Employee Note As Filed Restatment Advances Receivable Amended Sales $22,585 ) $0 $0 $22,466 Cost of sales ) 1,883 0 0 ) Gross profit 15,451 1,764 0 0 17,215 Operating Expenses Depreciation and amortization 7,628 760 0 0 8,389 General and administrative expenses ) 6,639 698,782 210,000 ) Impairment of goodwill 0 0 0 0 0 Impairment of long-lived assets 0 0 0 0 0 Impairment of loan receivable 0 0 0 0 0 Total operating expenses ) 7,399 698,782 210,000 ) Income / (Loss) from Operations 2,021,336 ) ) ) 1,106,918 Other Income / (Expense) Other income 0 0 0 0 0 Loss from conversion of shareholder debt 0 0 0 0 0 Interest Income 2,710 0 0 ) ) Interest (expense) ) 283 0 0 ) Interest (expense) - Related parties ) 0 0 0 ) Unrealized Exchange (Gain) / Loss 0 0 0 0 0 Total Other Income / (Expense) ) 283 0 ) ) Income / (Loss) before Income Taxes 1,767,253 ) ) ) 847,345 Provisions for Income Taxes 0 0 0 0 0 Net Income / (Loss) $1,767,253 ) ) ) $847,345 Net Income / (Loss) Per Share: Basic $0.01 ) ) ) $0.01 Diluted $0.01 ) ) ) $0.01 Weighted Average Shares Outstanding Basic 125,915,267 125,915,267 125,915,267 125,915,267 125,915,267 Diluted 134,241,354 134,241,354 134,241,354 134,241,354 134,241,354 19 NOTES TO FINANCIAL STATEMENTS Consolidated Statement of Cash Flows: Changes Due to Reclassification As 24Tech and Reserve for Write-off Originally Financials Employee Note As Filed Restatment Advances Receivable Amended CASH FLOWS FROM OPERATIONS: Net Income / (Loss) $668,716 ) Adjustments to reconcile net income / (loss) to net cash used in operating activities: Depreciation & Amortization 9,509 760 10,269 Interest expense - amortization of warrants 226,298 0 226,298 Issurance of warrants for services 3,000 0 3,000 Common stock issued for services 292,549 0 292,549 Assumption of liabilities over value of assets ) 0 ) Decrease / (Increase) in accounts receivable ) 0 ) Decrease / (Increase) in inventory ) 0 ) Decrease / (Increase) in prepaid expenses ) 0 698,782 ) Decrease / (Increase) in note receivable ) 0 220,773 215,383 (Decrease) / Increase in accounts payable and accrued expenses ) ) ) (Decrease) / Increase in shareholder deposits 10,000 0 10,000 (Decrease) / Increase in interest payable to stockholder ) 0 ) (Decrease) / Increase in notes payable related party - current 76,251 0 76,251 Net cash provided / (used) by operating activities ) ) 0 5,000 ) CASH FLOWS FROM INVESTING: Purchase of property plant and equip 22,535 0 22,535 Intangibles ) 0 ) Net cash used in investing activities 22,035 0 0 0 22,035 CASH FLOWS FROM FINANCING: Net proceeds from notes payable - other 0 0 0 Proceeds from inssuance of common stock 199,107 0 199,107 Net cash from financing activities 199,107 0 0 0 199,107 Net Increase / (Decrease) in cash ) ) 0 5,000 ) CASH AT BEGINNING OF PERIOD 36,447 CASH AT END OF PERIOD $6,906 20 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-looking Statements Statements made in this Quarterly Report which are not purely historical are forward-looking statements with respect to the goals, plan objectives, intentions, expectations, financial condition, results of operations, future performance and our business, including, without limitation, (i) our ability to raise capital, and (ii) statements preceded by, followed by or that include the words may, would, could, should, expects, projects, anticipates, believes, estimates, plans, intends, targets or similar expressions. Forward-looking statements involve inherent risks and uncertainties, and important factors (many of which are beyond our control) that could cause actual results to differ materially from those set forth in the forward-looking statements, including the following, general economic or industry conditions, nationally and/or in the communities in which we may conduct business, changes in the interest rate environment, legislation or regulatory requirements, conditions of the securities markets, our ability to raise capital, changes in accounting principles, policies or guidelines, financial or political instability, acts of war or terrorism, other economic, competitive, governmental, regulatory and technical factors affecting our current or potential business and related matters. Accordingly, results actually achieved may differ materially from expected results in these statements. Forward-looking statements speak only as of the date they are made. The Company does not undertake, and specifically disclaim, any obligation to update any forward-looking statements to reflect events or circumstances occurring after the date of such statements. Results of Operations for the Three Months Ended September 30, 2012 as Compared to the Three Months Ended September 30, 2011. Overview Total revenues changed to $22,466 for the three months ended September 30, 2012, from $0 for the three months ended September 30, 2011. The revenue for the three months ended September 30, 2012, were from computer services and parts by the Companys newly acquired subsidiary 24Tech and from sales of battery systems. Cost of goods increased to $5,251 for the three months ended September 30, 2012, from $0 for the three months ended September 30, 2011. The cost of goods sold for the three months ended September 30, 2012, were associated with computer services and parts by the Companys newly acquired subsidiary 24Tech and from sales of battery systems. Gross profit increased to $17,215 for the three months ended September 30, 2012, from $0 for the three months ended September 30, 2011. Gross margin increased to 77% for the three months ended September 30, 2012, from 0% for the three months ended September 30, 2011. Total operating expenses decreased to $(1,089,703) for the three months ended September 30, 2012 from $1,620,447 for the three months ended September 30, 2011. This decrease was primarily attributable to a salary action taken by the Board of Directors, offset, in part, by the reserve against the employee advances and the write-off of the note receivable during the three months ended September 30, 2012. Net profit for the three months ended September 30,2012, was $ , from a net loss for the three months ended September 30, 2011 of $1,627,116. The increase in profitability was associated with the salary action taken by the Board of Directors , offset, in part, by the reserve against the employee advances and the write-off of the note receivable. 21 Salary Action At a Board Meeting dated October 1, 2012, the Board of Directors retroactively reduced the salaries of all employees to the California minimum for exempt employees, currently $16 per hour, to the employees date of hire. Advances made to employees were reclassified from a contra to Deferred Salaries to Employee Advances. Any advance which had been reported for tax purposes were written off. A repayment plan will be negotiated with each employee. Repayment can be made through a formal note with the Company, deductions from future salaries and bonuses, or through Company repurchase of employee stock. If the employee so elects, the Employee Advance will be written off and the employee will accept the tax consequences in the then-current tax year. All accrued salaries at the new rate will be accrued until such time as the Board of Directors determines that the Company is adequately funded. At such time, all deferred accrued salaries will be paid and new salaries will be established by the Compensation Committee of the Board of Directors following the recommendations of management. The net impact of this salary action resulted in a reduction in accrued Salaries and Payroll Taxes of $2,433,496. The resulting balances of Accrued Salaries and Employee Advances due to this salary action are reflected in the following table. Employee Accrued Advances Salaries as of Annual as of 9/30/2012 Salary 9/30/2012 Steve Aust President Bryon Bliss Secretary, Chief of Staff and Executive Vice President David Edgar Chief Technology Officer Dan Elliott Chief Production Officer Dennis Hogan Chief Financial Officer 0 Robert Kasprzak Chief Legal Officer Dan Malstrom Chief Marketing Officer Larry Pendleton Chief Information Officer Total All Officers All Other Employees Total Employees Liquidity and Capital Resources As of September 30, 2012, the Company had cash of $6,906 and working capital of $3,842,607 . Net profit was $847,345 for the three months ended September 30, 2012. The Company generated a negative cash flow from operations of $70,294 for three months ended September 30, 2012. The negative cash flow from operating activities for the period is primarily attributable to the Companys general operating expense. During the three months ended September 30, 2012, the Company reclassed $24,639 in property, plant and equipment to inventory. During the quarter ended September 30, 2012, the Company raised $44,007 from a private placement it made by selling shares of its common stock. 22 Results of Operations for the Six Months Ended September 30, 2012 as Compared to the Six Months Ended September 30, 2011. Overview Total revenues changed to $22,466 for the six months ended September 30, 2012, from $0 for the six months ended September 30, 2011. The revenue for the six months ended September 30, 2012, were from computer services and parts by the Companys newly acquired subsidiary 24Tech and from sales of battery systems. Cost of goods increased to $(5,251) for the six months ended September 30, 2012, from $0 for the six months ended September 30, 2011. The cost of goods sold for the six months ended September 30, 2012, were associated with computer services and parts by the Companys newly acquired subsidiary 24Tech and from sales of battery systems. Gross profit increased to $17,215 for the six months ended September 30, 2012, from $0 for the six months ended September 30, 2011. Gross margin increased to 77% for the six months ended September 30, 2012, from 0% for the six months ended September 30, 2011. Total operating expenses decreased to $(18,182) for the six months ended September 30, 2012 from $6,104,072 for the six months ended September 30, 2011. This decrease was primarily attributable to the $3,833,722 write-off of Goodwill for the six months ended September 30, 2011 and the salary action taken in the six months ended September 30, 2012, offset partially by the reserve for bad debt for the employee advances and the write-off of the note receivable. Net loss for the six months ended September 30, 2012, was $251,191, compared to a net loss of $6,119,366 for the six months ended September 30, 2011. Liquidity and Capital Resources As of September 30, 2012, the Company had cash of $6,906 and working capital of $3,842,607 . Net loss was $251,191 for the six months ended September 30, 2012. The Company generated a negative cash flow from operations of $250,682 for six months ended September 30, 2012. The negative cash flow from operating activities for the period is primarily attributable to the Companys operations. During the six months ended September 30, 2012, the Company invested $2,104 in property, plant and equipment and reclassed $24,639 in property, plant and equipment to inventory. During the six months ended September 30, 2012, the Company raised $199,107 from a private placement it made by selling shares of its common stock. Going Concern The accompanying unaudited financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company realized income of $22,466 and loss of $251,191 for the six months ended September 30, 2012 compared to income of $0 and losses of $6,119,366 for the six months ended September 30, 2011. The Company had an accumulated deficit of $18,470,328at September 30, 2012. The accompanying unaudited financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the These factors raise substantial doubt about the ability of the Company to continue as a going concern for a reasonable period of time. The Company is highly dependent on its ability to continue to obtain investment capital in order to fund the current and planned operating levels. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Companys continuation as a going concern is dependent upon its ability to bring in income generating activities and its ability to continue receiving investment capital to sustain its current level of operations. No assurance can be given that the Company will be successful in these efforts. 23 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As the Company is a smaller reporting company, this item is inapplicable. ITEM 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures The CompanysChief Executive Officer and Chief Financial Officer have evaluated the effectiveness of the Companys disclosure controls and procedures (as defined in Rules 13a-15I and 15d-15(e) under the Exchange Act) as of the quarterending September 30, 2012 covered by this Form10-Q. Based upon such evaluation, the Chief Executive Officer and Chief Financial Officer have concluded that, as of the end of such period, the Companys disclosure controls and procedures were not effective as required under Rules 13a-15(e) and 15d-15(e) under the Exchange Act. Managements Report on Internal Control Over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act) of the Company. Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States of America. The Companys internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with accounting principles generally accepted in the United States of America, and that receipts and expenditures of the Company are being made only in accordance with authorizations of its management and directors; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Companys assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management is still in the process of evaluating its internal controls over financial reporting, based on the framework in Internal ControlIntegrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this ongoing evaluation, management has concluded that the Companys internal control over financial reporting were not effective as of September 30, 2012 under the criteria set forth in the Internal ControlIntegrated Framework.The determination was made partially due to the small size of the company and a lack of segregation of duties. 24 Changes in Internal Control over Financial Reporting Except as set forth above, there were no changes in our internal control over financial reporting that occurred during the period covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Limitations on the Effectiveness of Controls The Companys management, including the CEO and CFO, does not expect that our disclosure controls and procedures or our internal control over financial reporting will prevent or detect all error and all fraud.A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the control systems objectives will be met.Further, the design of the control system must reflect that there are resource constraints and that the benefits must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the company have been detected.These inherent limitations include the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake.Controls can also be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of controls.The design of any system of controls is based in part on certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions.Projections of any evaluation of controls effectiveness to future periods are subject to risks.Over time, controls may become inadequate because of changes in conditions or deterioration in the degree of compliance with policies or procedures. PART II- OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS None. ITEM 1A. RISK FACTORS As the Company is a smaller reporting company, this item is inapplicable. Nonetheless, there are no material changes from the risk factors previously disclosed in the Registrants Form 10-K for the year ending March 31, 2012. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS During the quarter ended September 30, 2012, the Company issued 350,386 shares of restricted common stock through a private placement, pursuant to the exemption from registration provided by Section 4(2) of the Securities Act and Rule 506 promulgated thereunder, at a valuation of $0.01 per share for a total consideration of $3,507, and 202,500 shares of restricted common stock through a private placement, pursuant to the exemption from registration provided by Section 4(2) of the Securities Act and Rule 506 promulgated thereunder, at a valuation of $0.20 per share for a total consideration of $40,500. During the quarter ended September 30, 2012, the Company issued 20,000 shares of restricted common stock to various consultants for services, pursuant to the exemption from the registration requirements of Section 5 of the Securities Act provided by Section 4(2) of the Securities Act and Rule 506 of Regulation D promulgated thereunder, at a valuation of $0.2275 per share for a total consideration of $4,529. During the quarter ended September 30, 2012, the Company issued 1,000,000 shares of restricted common stock through a private placement, pursuant to the exemption from registration provided by Section 4(2) of the Securities Act and Rule 506 promulgated thereunder, at a valuation of $0.20 per share for a total consideration of $200,000 for the acquisition of 24Tech. The monies raised through the above-referenced private placement were used for general operating expenses. 25 ITEM 3. DEFAULTS UPON SENIOR SECURITIES. None. ITEM 4. MINE SAFETY DISCLOSURES None. ITEM 5. OTHER INFORMATION On December 10, 2012, Daniel Elliott tendered his resignation as an officer and director of the Company to address personal matters. Mr. Elliott will, however, remain associated with the Company as a consultant. ITEM 6. EXHIBITS Number Description 31.1 (2) Certification of Chief Executive Officer of the Company as required by Rule 13a-14(1) or Rule 15d-14(a) of the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 (2) Certification of Chief Financial Officer of the Company as required by Rule 13a-14(1) or Rule 15d-14(a) of the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 (2) Certification of Chief Executive Officer of the Company pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and Section 1350 Of 18 U.S.C. 63 32.2 (2) Certification of Chief Financial Officer of the Company pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and Section 1350 Of 18 U.S.C. 63 101.INS* XBRL Instance 101.SCH* XBRL Taxonomy Extension Schema 101.CAL* XBRL Taxonomy Extension Calculation 101.DEF* XBRL Taxonomy Extension Definition 101.LAB* XBRL Taxonomy Extension Labels 101.PRE* XBRL Taxonomy Extension Presentation * XBRL information is furnished and not filed or a part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 26 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, this report has been signed below by the following persons on behalf of the Company and in the capacities and on the date indicated. VRDT CORPORATION Date: February 14, 2013 By: /s/ Graham Norton-Standen Graham Norton-Standen Executive Chairman Date: February 14, 2013 By: /s/ Dennis Hogan Dennis Hogan Chief Financial Officer 27
